JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-13-00501-CV

                              PHILIPPE TANGUY, Appellant

                                              V.

    DAVID LAUX, INDIVIDUALLY AND AS GENERAL PARTNER OF THE
  LAUX/DAVIS TAX CONSULTING AND TAX INVESTMENT PARTNERSHIP,
AND THE LAUX/DAVIS TAX CONSULTING AND INVESTMENT PARTNERSHIP,
                            Appellees

   Appeal from the 165th District Court of Harris County. (Tr. Ct. No. 2007-44578A).

       This case is an appeal from the final judgment signed by the trial court on April 1,
2013. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that there was reversible error in the portion of the
trial court’s judgment dismissing appellant Philippe Tanguy’s claims against appellees,
David Laux, as General Partner of the Laux/Davis Tax Consulting and Tax Investment
Partnership, and the Laux/Davis Tax Consulting and Investment Partnership.
Accordingly, the Court reverses this portion of the trial court’s judgment and remands
the case to the trial court for further proceedings.
         The Court further holds that there was no reversible error in the remaining
portions of the trial court’s judgment.      Therefore, the Court affirms the remaining
portions of the trial court’s judgment.

         The Court orders that the appellant, Philippe Tanguy, pay one half of the appellate
costs. The Court orders that the appellees, David Laux, Individually and as General
Partner of the Laux/Davis Tax Consulting and Tax Investment Partnership, and the
Laux/Davis Tax Consulting and Investment Partnership, pay one half of the appellate
costs.

         The Court orders that this decision be certified below for observance.

Judgment rendered June 25, 2015.

Panel consists of Justices Jennings, Massengale, and Lloyd. Opinion delivered by Justice
Jennings.